Citation Nr: 0819403	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  03-35 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
May 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Subsequent to the decision, the 
veteran moved, and his claims file was transferred to the 
Winston-Salem, North Carolina RO.

The Board notes that this appeal arose from separate claims 
for post-traumatic stress disorder (PTSD) and depression.  In 
a May 2008 statement, the veteran's accredited representative 
requested that the issues be merged to avoid redundancy.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits and applies to this remand.

The veteran's service records indicate that he served with 
the 35th Security Police Squadron at Phan Rang Air Base in 
Vietnam from April 1969 to May 1970.  The veteran has 
asserted that he witnessed the death of a friend, Joel 
Loftus, while serving at Phan Rang.  A Congressional Unit 
Records Request revealed that on June 7, 1969, Airman First 
Class Joel C. Loftis [Loftus] of the 35th Security Police 
Squadron was killed during a rocket attack on Phan Rang Air 
Base.  VA treatment records from April 2002 through 2004 show 
ongoing treatment for diagnosed PTSD.  As the veteran has a 
current diagnosis of PTSD and a confirmed PTSD stressor, the 
veteran should be afforded a VA examination to determine if 
the veteran's PTSD is a result of the confirmed military 
stressor.

The Board notes that in September 2006, the RO sent the 
veteran a letter informing him that he had been scheduled for 
a VA examination.  The veteran did not appear for the 
examination and said that due to his having recently moved, 
he did not receive notification of the appointment.  In 
March 2008, the RO sent the veteran another letter informing 
him that he had been re-scheduled for a VA examination.  The 
veteran did not report for the exam.  The veteran's 
accredited representative has stated that the severity of the 
veteran's condition represents good cause for his failure to 
report for the exam.

The Board notes the efforts the RO has made to schedule the 
veteran for an appropriate examination.  The Board advises 
the veteran that the Court of Appeals for Veterans Claims has 
held that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he has 
information that is essential in obtaining evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, the 
Board finds that the veteran should be given one more 
opportunity to attend a VA examination to determine whether 
the veteran has a mental disorder that is related to his 
service.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  

2.  The veteran should be scheduled for a 
VA psychiatric examination by a 
psychiatrist or a psychologist for an 
opinion as to whether there is at least a 
50 percent probability or greater that he 
has a present psychiatric disorder (under 
DSM-IV criteria) related to a verified 
event in service.  The examining 
psychiatrist should be informed as to 
which of the specific claimed stressor 
events have been verified.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2007).  
Specifically, the veteran is to be 
informed that if he fails to report for 
this VA examination and does not attend a 
re-scheduled examination, his case will 
be adjudicated on the basis of the 
evidence of record.

4.  Thereafter, the RO then review the 
claims folders to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




